DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on July 18, 2022 has been entered. 
Response to Arguments
Applicant’s arguments, see page 7, filed on July 18, 2022, fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
Applicant’s arguments, see page 7, filed on July 18, 2022, do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made.  Further, they do not show how the amendments avoid such references or objections. 
It should be emphasized that “apparatus claims must be structurally distinguishable from the prior art.” MPEP 2114. In In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959), it was held that apparatus claims must be distinguished from prior art in terms of structure rather than function.  In Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), the court held that: “Apparatus claims cover what a device is, not what it does” (emphases in original).  To emphasize the point further, the court added: “An invention need not operate differently than the prior art to be patentable, but need only be different” (emphases in original). 
In response to applicant’s argument that for “Applicant’s claimed limitation of "a ration of the first portion of the working fluid over the second portion of the working fluid being greater than 2"” … “No support is provided”, it must be noted that it would have been obvious to one having ordinary skill in the art at the time the invention was made to set a ratio of working fluid portions, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,072,930 to W. L. Voorduin. 
W. L. Voorduin clearly teaches a power house (“housing or “power house” (2)”; see Figure 1; see page 1, column 2, line 9) structure, comprising: 
an inlet (combination of upper channel covered by “crest gate (11)” and lower flow channel covered by “head gate (22)”; see Figure 1) receiving a first portion of the working fluid from a high head; 
a power generation component (generator 3 + floor 4 + turbine 5 + shaft 6 + draft tube 8; see Figure 1; see page 1, column 2, lines 12 and 13) comprising: 
a penstock inlet (“scroll case (7)”; see Figures 1 and 2; see page 1, column 2, line 14) receiving a second portion (lower flow channel covered by “head gate (22)”; see Figure 1) of the first portion of the working fluid; and 
a turbine generator (combination of “turbine (5)” + “shaft (6)” + “generator (3)”; see Figures 1; see page 1, column 2, line 11); 
a vacuum pump “system” (combination of upper inlet channel located above the lower channel and the “power house spillway (10)”; see Figure 1) fluidly connected to the inlet and the power generation component to receive a combined working fluid, wherein the combined working fluid comprises a combination of the first portion of the working fluid and the secondary portion of the working fluid; and 
a connecting pipe (“tailrace (9)”; see Figure 1; see page 1, column 2, line 18) fluidly connected to receive the combined working fluid from the vacuum pump system and transmit the combined working fluid to a point of discharge at a low head. 
With regards to claim 2, W. L. Voorduin discloses: 
a ratio of the first portion of the working fluid over the second portion of the working fluid being greater than 2, because the cross section of the opening covered by “crest gate (11)” is clearly an unequivocally more that twice as large than the cross section of the opening covered by the “trash rack (24)”. 
With regards to claim 3, W. L. Voorduin discloses: 
the vacuum pump system being a venturi system. 
With regards to claim 4, W. L. Voorduin discloses: 
the vacuum pump system being a venturi system comprising: 
a convergent inlet cone fluidly connected to the inlet (see Figures 1, 2, and 3); 
a restriction fluidly connected to the convergent inlet cone (see Figures 1, 2, and 3); 
a low-pressure inlet fluidly connected to the power generation component and the restriction (see Figures 1, 2, and 3); and 
a divergent outlet cone fluidly connected to the restriction (see Figures 1, 2, and 3); 
wherein: 
a combined working fluid is received comprising a combination of the first portion of the working fluid and the second portion of the working fluid; and 
the connecting pipe is fluidly connected to receive the combined working fluid from the divergent outlet cone and transmit the combined working fluid to a point of discharge at a low head (see Figure 1). 
With regards to claim 5, W. L. Voorduin discloses: 
the vacuum pump system being an ejector system (see page 2, column 2, line 11). 
With regards to claim 6, W. L. Voorduin discloses: 
the vacuum pump system being an ejector system (see page 2, column 2, line 11) comprising: 
a diffuser inlet fluidly connected to the inlet (see Figures 1, 2, and 3); 
a nozzle fluidly connected to the diffuser inlet (see Figures 1, 2, and 3); 
a low-pressure inlet fluidly connected to the power generation component and the nozzle (see Figures 1, 2, and 3); and 
a suction chamber fluidly connected to the nozzle and the low-pressure inlet, wherein a combined working fluid is received comprising a combination of the first portion of the working fluid and the second portion of the working fluid (see Figures 1, 2, and 3); and 
wherein the connecting pipe is fluidly connected to receive the combined working fluid from the suction chamber and transmit the combined working fluid to a point of discharge at a low head (see Figure 1). 
With regards to claim 7, W. L. Voorduin discloses: 
an inlet (combination of upper channel covered by “crest gate (11)” and lower flow channel covered by “head gate (22)”; see Figure 1) receiving a first portion of the working fluid from a high head; 
a power generation component (generator 3 + floor 4 + turbine 5 + shaft 6 + draft tube 8; see Figure 1; see page 1, column 2, lines 12 and 13) comprising: 
a power generator (combination of “turbine (5)” + “shaft (6)” + “generator (3)”; see Figures 1; see page 1, column 2, line 11) receiving a secondary portion (lower flow channel covered by “head gate (22)”; see Figure 1) of the first portion of the working fluid (see Figure 1). 
a vacuum pump “system” (combination of upper inlet channel located above the lower channel and the “power house spillway (10)”; see Figure 1) fluidly connected to the inlet and the power generation component to receive a combined working fluid, wherein the combined working fluid comprises a combination of the first portion of the working fluid and the secondary portion of the working fluid; and 
a connecting pipe (“tailrace (9)”; see Figure 1; see page 1, column 2, line 18) fluidly connected to receive the combined working fluid from the vacuum pump system and transmit the combined working fluid to a point of discharge at a low head. 
With regards to claim 8, W. L. Voorduin discloses: 
a ratio of the first portion of the working fluid over the secondary portion of the working fluid is greater than 2, because the cross section of the opening covered by “crest gate (11)” is clearly an unequivocally more that twice as large than the cross section of the opening covered by the “trash rack (24)”. 
With regards to claim 9, W. L. Voorduin n discloses: 
the vacuum pump system being a venturi system. 
With regards to claim 10, W. L. Voorduin discloses: 
the vacuum pump system being a venturi system comprising: 
a convergent inlet cone fluidly connected to the inlet (see Figures 1, 2, and 3); 
a restriction fluidly connected to the convergent inlet cone (see Figures 1, 2, and 3); 
a low-pressure inlet fluidly connected to the power generation component and the restriction (see Figures 1, 2, and 3); and 
a divergent outlet cone fluidly connected to the restriction (see Figures 1, 2, and 3); 
wherein: 
a combined working fluid is received comprising a combination of the first portion of the working fluid and the second portion of the working fluid; and 
the connecting pipe is fluidly connected to receive the combined working fluid from the divergent outlet cone and transmit the combined working fluid to a point of discharge at a low head (see Figure 1). 
With regards to claim 11, W. L. Voorduin discloses: 
the vacuum pump system being an ejector system (see page 2, column 2, line 11). 
With regards to claim 12, W. L. Voorduin discloses: 
the vacuum pump system being an ejector system (see page 2, column 2, line 11) comprising: 
a diffuser inlet fluidly connected to the inlet (see Figures 1, 2, and 3); 
a nozzle fluidly connected to the diffuser inlet (see Figures 1, 2, and 3); 
a low-pressure inlet fluidly connected to the power generation component and the nozzle (see Figures 1, 2, and 3); and 
a suction chamber fluidly connected to the nozzle and the low-pressure inlet; 
wherein: 
a combined working fluid is received comprising a combination of the first portion of the working fluid and the second portion of the working fluid (see Figures 1, 2, and 3), and 
the connecting pipe is fluidly connected to receive the combined working fluid from the suction chamber and transmit the combined working fluid to a point of discharge at a low head (see Figure 1). 
With regards to claims 13 and 14, W. L. Voorduin discloses: 
the combination of the first portion and the second portion of the working fluid increases an effective head experienced across the power generation component. 
With regards to claims 15 and 16, W. L. Voorduin discloses: 
the vacuum pump system operates under a ground surface. 
With regards to claims 17 and 18, W. L. Voorduin discloses: 
an effective head of the power generation system is increased. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021.  The examiner can normally be reached on 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        August 8, 2022